DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 02/23/2022. Claims 1 and 7 have been amended and claims 13-16 have been newly added. Accordingly, claims 1-3, 5-9, and 11-16 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 02/23/2022 with respect to the rejection(s) of claims 1-3 and 7-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oniwa et al. US20170120908A1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oniwa et al. US20170120908A1 (henceforth Oniwa)

Regarding claim 1,
Oniwa discloses:
An autonomous driving system (See Fig. 2) comprising: 
an electronic control unit configured to generate a target path (See Para. 0060, “first trajectory generation unit”) represented by a set of control points (See Fig. 5, control points K(1), K(2), …, K(n), and Para. 0060, “) in a predetermined coordinate system (Fig. 5) and a speed plan specifying a passage time or passage speed at the control points on the target path, (See Fig. 8 and Para. 0072, “FIG. 8 is a diagram illustrating an example of a target speed v set for each target position K on the trajectory generated by the first trajectory generation unit 112“)
rebuild, (See Para. 0055, “the action plan generation unit 106 may dynamically change the action plan according to a situation change of the own vehicle M.”)based on an actual speed of a vehicle (See Para. 0057), the speed plan by re-setting a relationship between i) a position of each of the control points on the target path (See Fig. 5(B) and Para. 0061, “the first trajectory generation unit 112 generates the trajectory by further widening an interval when an arrival time is earlier and further narrowing the interval when the arrival time is later as illustrated in (B) of FIG. 5.” The position of the control points is changed to be narrowed when the vehicle needs to decelerate.) and (ii) the passage time or passage speed at the position of each of the control points, (See Fig. 8 and Para. 0072) when an operation intervention is performed during autonomous driving performed by an autonomous driving control for causing the vehicle to travel along the target path, 
(See Fig. 5(b) and Para. 0056, “For example, if a preceding vehicle decelerates by performing abrupt braking or if a vehicle traveling along an adjacent lane cuts in front of the own vehicle M, the own vehicle M needs to travel while appropriately changing its speed or lanes according to the action of the preceding vehicle or the action of the vehicle of the adjacent lane. Accordingly, the action plan generation unit 106 may change an event set for each control section according to the above-mentioned state change of the external world.”)
and 2AMENDMENT UNDER 37 C.F.R. @ 1.11 1Attorney Docket No.: Q240679Appln. No.: 16/148,243perform the autonomous driving control based on the speed plan by using an actuator mounted on the vehicle. (See Para. 0074-0075, “ the traveling control unit 130 determines an amount of control of the electric motor in the steering apparatus 92 (for example, the number of revolutions) and an amount of control of the ECU in the traveling driving force output apparatus 90 (for example, a degree of opening of a throttle of the engine, a shift stage, or the like) according to the trajectory generated by the first trajectory generation unit 112 or the second trajectory generation unit 126.”)

Regarding claim 2,
Oniwa discloses:
wherein the electronic control unit is configured to rebuild, based on the actual speed and an actual acceleration of the vehicle, the speed plan when the operation intervention is performed. (See Para. 0054-0059. Further see Para. 0075, “Specifically, the traveling control unit 130 determines the amount of control of the ECU in the traveling driving force output apparatus 90 according to the target speed ν (or acceleration or jerk) for each predetermined time Δt calculated from the target position K of the trajectory.”)

Regarding claim 3,
Oniwa discloses:
wherein the electronic control unit is configured to rebuild the speed plan by matching a planned acceleration determined by the speed plan to the actual acceleration, when the operation intervention is performed.
(See Para. 0075, “Specifically, the traveling control unit 130 determines the amount of control of the ECU in the traveling driving force output apparatus 90 according to the target speed ν (or acceleration or jerk) for each predetermined time Δt calculated from the target position K of the trajectory.” The speed plan is rebuilt and the ECU outputs a driving force according to the target speed acceleration (i.e. matching a planned acceleration determined by the speed plan.)

Regarding claim 13,
Oniwa discloses:
wherein the operation intervention changes a braking force acting on the vehicle, and the speed plan is rebuilt such that a planned speed of the speed plan built before the operation intervention is changed to match an actual speed that occurs while the operation intervention is being performed, (See Fig. 10 and Para. 0081, “ In response to this, the first trajectory generation unit 112 generates a trajectory by further widening an interval when an arrival time is earlier for the target position K and further narrowing an interval when the arrival time is later for the target position K on the basis of a next scheduled arrival target position K(3) with respect to the target position K(2) at which the own vehicle M is currently located.”)
 and then the planned speed is gradually increased from a time when the operation intervention is terminated until a predicted vehicle position at a predetermined passage time on the target path. (See Fig. 11 and Para. 0084, “ if the external world recognition unit 104 recognizes that the front traveling vehicle mA stopped in front of the own vehicle M has started to travel, the traveling state determination unit 110 may determine the traveling state of the own vehicle M as the follow-up traveling so that the own vehicle M follows the front traveling vehicle mA which is starting to travel. In response to this, the first trajectory generation unit 112 or the second trajectory generation unit 126 generates a trajectory for causing the own vehicle M to accelerate.”)
	
Regarding claim 14,
Oniwa discloses:
wherein the relationship between (i) the position of each of the control points on the target path and (ii) the passage time or passage speed at the position of each of the control points on the target path, is re-set so that the target path generated before the intervention is maintained.
(See Fig. 7 and Para. 0071, “ At this time, the second trajectory generation unit 126 generates a trajectory so that at least one of the target positions K is arranged in the target area TA” A second trajectory implies that the position of each of the control points on the target path and the passage time/speed at the position of the control points is reset.)

Regarding claims 7-9, and 15-16,
All limitations have been examined with respect to the autonomous driving system in claims 1-3 and 13-14. The method taught/disclosed in claims 7-9, and 15-16 can clearly perform the system of claims 1-3 and 13-14. Therefore, claims  7-9, and 15-16 are rejected under the same rationale.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oniwa in view of Brandin US20170349174A1.

Regarding claim 5,
Oniwa discloses the limitations as recited above in claim 1. 
Oniwa further discloses:
wherein the electronic control unit is configured to rebuild, based on a target acceleration determined by the autonomous driving control and the actual speed of the vehicle, the speed plan when the operation intervention is an operation of a brake. (See Fig. 5(B) and Para. 0061, “if the traveling state determination unit 110 determines the traveling state as the deceleration traveling (a case in which a preceding vehicle has decelerated in the follow-up traveling is also included), the first trajectory generation unit 112 generates the trajectory by further widening an interval when an arrival time is earlier and further narrowing the interval when the arrival time is later as illustrated in (B) of FIG. 5. Thereby, the traveling control unit 130, which will be described below, causes the own vehicle M to decelerate.”)

Oniwa does not specifically state the operation intervention is an Antilock Brake System (ABS). 
However, Brandin teaches:
when the operation intervention is an operation of an Antilock Brake System (ABS)
(See Para. 0024, “The ACC 1 is arranged to control e.g. speed of the vehicle H in relation to moving or stationary objects by accelerating or retarding the vehicle H. The ACC1 may be connected to an ABS(anti-lock braking system)”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Oniwa to incorporate the teachings of Brandin to include wherein the operation intervention is an Antilock Brake System (ABS) such that one or more wheel brakes can be activated selectively” (Para. 0024, Brandin). This would create a more robust system by preventing the vehicle wheels from locking-up during a braking operation.

Regarding claim 6,
Oniwa discloses the limitations as recited above in claim 1.
Oniwa further discloses:
Appln. No.: 16/148,243the electronic control unit is further configured to rebuild the speed plan by matching a planned acceleration determined by the speed plan to the target acceleration determined by the autonomous driving control, when the operation intervention is the operation of the brakes. (See Para. 0075, “Specifically, the traveling control unit 130 determines the amount of control of the ECU in the traveling driving force output apparatus 90 according to the target speed ν (or acceleration or jerk) for each predetermined time Δt calculated from the target position K of the trajectory.” The speed plan is rebuilt and the ECU outputs a driving force according to the target speed acceleration (i.e. matching a planned acceleration determined by the speed plan. The target position K of the trajectory of Fig. 10 involves braking. See Para. 0081, “In this traveling situation, the traveling state determination unit 110 determines the traveling state of the own vehicle M as the deceleration traveling so that the own vehicle M is stopped near the position of the front traveling vehicle mA. In response to this, the first trajectory generation unit 112 generates a trajectory by further widening an interval when an arrival time is earlier for the target position K and further narrowing an interval when the arrival time is later for the target position K on the basis of a next scheduled arrival target position K(3) with respect to the target position K(2) at which the own vehicle M is currently located”. The operation intervention is braking (i.e. decelerating).)

Oniwa does not specifically state the operation intervention being an Antilock Brake System (ABS). 
However, Brandin teaches:
when the operation intervention is an operation of an Antilock Brake System (ABS)
(See Para. 0024, “The ACC 1 is arranged to control e.g. speed of the vehicle H in relation to moving or stationary objects by accelerating or retarding the vehicle H. The ACC1 may be connected to an ABS(anti-lock braking system)”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Oniwa to incorporate the teachings of Brandin to include wherein the operation intervention is an Antilock Brake System (ABS) such that one or more wheel brakes can be activated selectively” (Para. 0024, Brandin). This would create a more robust system by preventing the vehicle wheels from locking-up during a braking operation.

Regarding claim 11,
Oniwa and Brandin discloses the same limitations as recited above in claim 5.

Regarding claim 12,
Oniwa and Brandin discloses the same limitations as recited above in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maura US20180345963A1 illustrates an example of assistance information associated with reference points of a travel trajectory candidate (See Fig. 13). As illustrated in FIG. 13, the target speeds and the priorities are stored in association with the reference points 52 that are set for the travel trajectory candidates 50. As described later, the CPU 41 sets a control trajectory that is a trajectory along which the vehicle is caused to travel using the target speeds and the priorities that are set for the reference points 52, and controls the vehicle such that the vehicle travels along the set control trajectory. (Para. 0085)
Kuwahara et al. US20160339915A1 discloses a vehicle control system configured to adjust a vehicle behavior to the behavior expected by the driver in autonomous mode is provided. The vehicle control system determines target values of the driving force, the braking force, and the steering angle based on manual operations of an accelerator, a brake and the steering device in the autonomous mode. A controller corrects a control parameter including a vehicle speed, a distance from a forerunning vehicle, an acceleration and a travelling locus based on the manual operation executed in the autonomous mode. (Abstract)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669